DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Remarks and Amendments filed on 1-27-2021. As directed, claims 1-9, 11, 14, 16-19, 21-22, and 24-32 have been amended, claims 33, 65, 111, and 115-119 have been cancelled, claims 10, 12-13, 15, 20, 23, 34-64, 66-110, 112-114 were previously cancelled, and no claims have been added. Thus, claims 1-9, 11, 14, 16-19, 21-22, and 24-32 are pending in the current application.

Response to Amendment
Applicant has amended claim 21 to address minor informalities in the claims, the previously held claim objection is hereby withdrawn.
Claims 111 and 117 have been cancelled, thus the previously held claim objections are moot.
Applicant has amended each of claims 1-9, 11, 14, 16-19, 21-22, and 24-32 to properly claim the combination of the laryngeal mask airway and its associated fixation device, rendering the claim scope clear. The previously held rejections under 35 USC 112(b) are hereby withdrawn.
Claim 2 has been amended to address an indefiniteness rejection, the previously held rejection under 35 USC 112(b) is hereby withdrawn.
Claim 28 has been amended to provide proper antecedent basis for a claim limitation, the previously held rejection under 35 USC 112(b) is hereby withdrawn.

Response to Arguments
Regarding Applicant’s arguments (see pages 7-8 of the Remarks as filed) that the claim interpretation under 35 USC 112(f) made of record in the non-final Office Action dated 10-27-2020 that the Examiner has relied on only page 3 of Applicant’s specification for the recited “releasable locking means” and similarly to page 7 for the recited “means for repositioning”, Examiner acknowledges the passages from the Specification noted by Applicant as well as the listed Figures. The position taken on the record in the previous Office Action will be maintained, however, as the cited portions of the Specification were exemplary passages which describe the general structure of both the “releasable locking means” and the “means for repositioning”. 
Examiner acknowledges the amendments made to claims 1-9, 11, 14, 16-19, 21-22 and 24-32 to comply with 35 USC 112(b) (see Remarks page 8), and the scope of the amended claims will be addressed herein.
Examiner acknowledges the amendments made to claims 1-9, 11, 14, 16-19, 21-22 and 24-32 to overcome the art of record under both 35 USC 102, and 35 USC 103, (see Remarks pages 8-9), and the scope of the amended claims will be addressed herein.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim limitations that recite “means” plus function language are:
-“Releasable locking means” which will be interpreted relative to page 3 of Applicant’s specification to include male/female locking components, and/or functional equivalents thereof
-“Means for repositioning” is being interpreted relative to page 7 of Applicant’s specification which includes male/female locking components, and/or functional equivalents thereof

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-6, 8-9, 11, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brain (US 2014/0323806) in view of Phillips (US 2014/0261441).
Regarding claim 1, Brain discloses a laryngeal mask airway device (1) (paragraph 7, lines 1-4; Fig. 9) comprising: 
at least one airway tube (2), and a mask (3) carried at a first end of the at least one airway tube (2), the mask havinq a peripheral formation capable of conforminq to, and of fittinq within, an actual and potential space behind a larynx of a human so as to form a seal around a circumference of a laryngeal inlet of said larynx (paragraph 72, lines 1-10; Fig. 9).
Brain fails to disclose the laryngeal mask airway device further comprising a fixation device, the fixation device comprising releasable locking means for releasably securing the fixation device to the laryngeal mask airway device.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laryngeal mask airway disclosed by Brain with the fixation device taught by Phillips in order to provide an attachment for a strap to position the device with respect to the patient.
The now modified Brain includes a fixation device (520 of Phillips) positioned on the bite block (18 of Brain) per Phillips, teaching (fixation device 520 corresponds with the outer shape of the bite block/nest 502 as shown in Fig. 95).
Regarding claim 2, Brain in view of Phillips disclose the laryngeal mask airway device of claim 1, as discussed above.
Modified Brain further discloses that the releasable locking means (572 of Phillips) is configured such that in a first configuration, the fixation device (520 of Phillips) may be secured to the device (500 of Phillips) and locked in place (see Fig. 100 of Phillips), and in a second 
Regarding claim 3, Brain in view of Phillips disclose the laryngeal mask airway device of claim 1, as discussed above.
Modified Brain further discloses that the releasable locking means (572 of Phillips) comprises first and second parts (see Fig. 93 of Phillips, first mating connector 572 includes two parts), the first and second parts being mutually engageable (per paragraph 183 of the Phillips disclosure: first mating connectors 572 “are hooks that mate together”; see also Fig. 100).
Regarding claim 4, Brain in view of Phillips disclose the laryngeal mask airway device of claim 1, as discussed above.
Modified Brain further discloses that the releasable locking means (572 of Phillips) comprising male and female parts, wherein the male part is mutually engageable with the female part (per paragraph 183 of the Phillips disclosure: first mating connectors 572 “are hooks that mate together”; see also Fig. 100 depicting the mating of connectors 572).
Regarding claim 5, Brain in view of Phillips disclose the laryngeal mask airway device of claim 4, as discussed above.
Modified Brain further discloses that the male and female parts comprise a hook and aperture combination, wherein the hook is releasably engageable with the aperture (per paragraph 183 of the Phillips disclosure: first mating connectors 572 “are hooks that mate together”; see also Fig. 100 depicting the mating of connectors 572 wherein the hook of one connector portion mates with the aperture created by the hook of the second connector portion; Figs. 92-93 depict the disengaged configuration).  
Regarding claim 6, Brain in view of Phillips disclose the laryngeal mask airway device of claim 4, as discussed above.
Modified Brain further discloses that the male and female parts comprise a hook and recess combination, wherein the hook is releasably engageable with the recess aperture (per paragraph 183 of the Phillips disclosure: first mating connectors 572 “are hooks that mate together”; see also Fig. 100 depicting the mating of connectors 572 wherein the hook of one connector portion mates with the recess created by the hook of the second connector portion; Figs. 92-93 depict the disengaged configuration).  
Regarding claim 8, Brain in view of Phillips disclose the laryngeal mask airway device of claim 1, as discussed above.
Modified Brain further discloses that the releasable locking means (572 of Phillips) further comprises a lever (either of arms 520a, 520b of Phillips) to facilitate locking and/ or unlocking of the fixation device (520 of Phillips) (Phillips disclosure: paragraph 183 explains that arms 520a, 520b move towards each other via living hinge 48, moving the arms together facilitates a locked configuration as shown in Fig. 100, while separating the arms facilitates an unlocked configuration as shown in Fig. 93). 
Regarding claim 9, Brain in view of Phillips disclose the laryngeal mask airway device of claim 1, as discussed above.
Modified Brain further discloses that the fixation device (520 of Phillips) is shaped to correspond with the shape of the proximal end of the device (500 of Phillips) (per Phillips disclosure: fixation device 520 corresponds with the outer shape of the bite block/nest 502 as shown in Fig. 95, and in use the fixation device is located externally to the patient’s mouth, see for example Fig. 81). 
Regarding claim 11, Brain in view of Phillips disclose the laryngeal mask airway device of claim 1, as discussed above.
Modified Brain further discloses that the fixation device (520 of Phillips) is shaped to correspond with the shape of a biteblock of the device (500 of Phillips) (per Phillips disclosure: fixation device 520 corresponds with the outer shape of the bite block/nest 502 as shown in Fig. 95).  
Regarding claim 14, Brain in view of Phillips disclose the laryngeal mask airway device of claim 1, as discussed above.
Modified Brain further discloses that the fixation device is secured to an outer surface of a biteblock of the laryngeal mask airway device (per Phillips disclosure: fixation device 520 corresponds with the outer shape of the bite block/nest 502 as shown in Fig. 95).  
Regarding claim 16, Brain in view of Phillips disclose the laryngeal mask airway device of claim 1, as discussed above.
Modified Brain further discloses a strap mount (Phillips: loops 526) around which a strap (524 of Phillips) can be releasably fixed for securing the device (500 of Phillips) to a patient (Phillips: paragraph 177, lines 1-8).  
Regarding claim 17, Brain in view of Phillips disclose the laryngeal mask airway device of claim 16, as discussed above.
Modified Brain further discloses at least one mount bar (Phillips disclosure: loops 526 each include horizontally oriented bars for retaining the strap; see Fig. 100; paragraph 177, lines 1-8).  

    PNG
    media_image1.png
    670
    457
    media_image1.png
    Greyscale


Regarding claim 18, Brain in view of Phillips disclose the laryngeal mask airway device of claim 17, as discussed above.
Modified Brain further discloses that the at least one mount bar is disposed between two arms which extend in a direction substantially perpendicular to the longitudinal axis of the .  

    PNG
    media_image2.png
    670
    457
    media_image2.png
    Greyscale

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brain (US 2014/0323806) in view of Phillips (US 2014/0261441), as applied to claim 1 above, in further view of White (US 3,774,616).
Regarding claim 7, Brain in view of Phillips disclose the laryngeal mask airway device of claim 1, as discussed above.
Modified Brain fails to explicitly disclose that the releasable locking means is biased towards the locked configuration.
However, White teaches a releasable locking means (36) for a fixation device (11) that is biased towards the locked configuration (Col. 3, lines 60-67; see for example Fig. 3 where the locking means 36 is depicted with an elongated portion biasing the lock towards its secured position). White further discloses that the structure of the locking means (36) prevents axial movement of the underlying components (a tube) (Col. 4, lines 10-15). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking means disclosed by modified Brain in further view of White to include an elongated portion to bias the locking means into a locked configuration so that inadvertent axial movement of the structures encircled by the locking means is prevented.
Claims 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brain (US 2014/0323806) in view of Phillips (US 2014/0261441), as applied to claim 1 above, in further view of Puri (US 2014/0246030).
Regarding claim 19, Brain in view of Phillips disclose the laryngeal mask airway device of claim 1, as discussed above.
Modified Brain is silent regarding at least one tab.  
However, Puri teaches a mounting structure (12) for a strap including at least one tab (20) (paragraph 22, lines 1-5; Fig. 1). Puri teaches that the at least one tab (20) advantageously tethers a strap (22) which includes a plurality of apertures, so that the length of the strap (22) can be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fixation device disclosed by modofoed Brain with the at least one tab taught by Puri in order to tether a strap that contains apertures to the patient, and allow for adjustment of such a strap.
Regarding claim 21, Brain in view of Phillips and Puri disclose the laryngeal mask airway device of claim 19, as discussed above.
Modified Brain discloses a mounting bar (526 of Phillips), but is silent regarding the at least one tab.
As discussed above, Puri discloses at least one tab (20), and further discloses that the at least one tab (20) is provided on a mount bar (see placement of tab 20 on mount bar 12 in Fig. 1). 
Regarding claim 22, Brain in view of Phillips and Puri disclose the laryngeal mask airway device of claim 19, as discussed above.
Modified Brain further discloses the at least one tab (element 20 of Puri’s disclosure) is shaped to correspond with an aperture provided on a strap (22 of Puri’s disclosure), such that the at least one tab (20) is provided to hold the strap (22) in place when the device is inserted within a patient (paragraph 22, lines 1-8; Fig. 1 of Puri’s disclosure).  
Claims 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over Brain (US 2014/0323806) in view of Phillips (US 2014/0261441), as applied to claim 1 above, in further view of Gomez (US 6,053,166).
Regarding claim 24, Brain in view of Phillips disclose the laryngeal mask airway device of claim 1, as discussed above.

However, Gomez teaches a fixation device (50) for a laryngeal mask device (10) further comprising means for repositioning (indicia 41 mating with recessed portion 52 and the ridge of fixation device 50; see Fig. 4 for the coupling of each component, and Fig. 6 for the inner surface components of the fixation device 50) the fixation device (50) with respect to the laryngeal mask airway device (10) at one or more different positions (Col. 6, lines 49-60 explain that the fixation device 50 is adjustably coupled to the introduction hub 40, and can be moved to various indicia 41 corresponding to the longitudinal direction of the device 10). Gomez indicates that the adjustable coupling of the fixation device (50) along the indicia (41) on hub (40, positioned within the patient’s mouth per Figs. 1 and 2) so that the fixation device (50) is positioned so that the fixation device is appropriately placed at the mouth/lips of the patient to indicate that the correct introduction length of the intubation tube has been achieved (Col. 7, lines 8-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer surface of the biteblock (18 of Brain) disclosed by modified Brain to include repositioning means (indicia 41 of Gomez), and to further modify the inner surface of the fixation device (520 of Phillips) to include repositioning means (see Fig. 6 of Gomez, in particular the recessed surface 52 that holds the guide assembly 20 and the ridged portions above 52 for retaining the indicia 41) in order to ensure that the fixation device is placed outside of the patient’s mouth, and further that the intubation assembly is inserted at the appropriate distance in the patient’s airway.
Regarding claim 25, Brain in view of Phillips and Gomez disclose the laryngeal mask airway device of claim 24, as discussed above.

Regarding claim 26, Brain in view of Phillips and Gomez disclose the laryngeal mask airway device of claim 24, as discussed above.
Modified Brain further discloses the fixation device wherein the means for repositioning (indicia 41 of Gomez, see Fig. 4, and the inner surface of fixation device 50 which includes the recessed surface 52 that holds the guide assembly 20 and the ridged portions above 52 for retaining the indicia 41) comprises at least one ridge provided on an inner surface of the fixation device (see annotated Fig. 6 of Gomez below).  

    PNG
    media_image3.png
    276
    429
    media_image3.png
    Greyscale

Regarding claim 27, Brain in view of Phillips and Gomez disclose the laryngeal mask airway device of claim 26, as discussed above.


    PNG
    media_image3.png
    276
    429
    media_image3.png
    Greyscale

Regarding claim 28, Brain in view of Phillips and Gomez disclose the laryngeal mask airway device of claim 26, as discussed above.
Modified Brain further discloses the fixation device wherein the at least one ridge (see Fig. 6 of Gomez) engages with at least one recess (indicia 41 of Gomez, see Fig. 4) provided on an outer surface of the laryngeal mask airway device (10) (Gomez: Col. 6, lines 49-60 explain that the fixation device 50 is adjustably coupled to the outer surface of the introduction hub 40 of the LMA 10, and can be moved to various indicia 41 corresponding to the longitudinal direction of the device 10, the ridges shown on the inner surface of the fixation device 50 engage the recesses 41; Fig. 4).  
Regarding claim 29, Brain in view of Phillips and Gomez disclose the laryngeal mask airway device of claim 28, as discussed above.
Modified Brain further discloses the fixation device wherein the at least one recess (41) is provided on an outer surface of a biteblock (40 is inserted with the patient’s mouth, see Gomez 
Regarding claim 30, Brain in view of Phillips and Gomez disclose the laryngeal mask airway device of claim 28, as discussed above.
Modified Brain further discloses the fixation device wherein the at least one ridge (see annotated Fig. 6 of Gomez above) is mutually engageable with the at least one recess (41) (Gomez: Col. 6, lines 49-60 explain that the fixation device 50 is adjustably coupled to the outer surface of the introduction hub 40 of the LMA 10, and can be moved to various indicia 41 corresponding to the longitudinal direction of the device 10, the ridges shown on the inner surface of the fixation device 50 engage the recesses 41; Fig. 4).  
Regarding claim 31, Brain in view of Phillips and Gomez disclose the laryngeal mask airway device of claim 29, as discussed above.
Modified Brain further discloses the fixation device wherein each of the at least one recess (41) extends along a side of the outer surface of the bite block in a direction substantially perpendicular to the longitudinal axis of the laryngeal mask airway device (10) (Gomez: Col. 6, lines 49-60 explain that the fixation device 50 is adjustably coupled to the outer surface of the introduction hub 40 of the LMA 10, and can be moved to various indicia 41 corresponding to the longitudinal direction of the device 10, the ridges shown on the inner surface of the fixation device 50 engage the recesses 41; Fig. 4; see also Fig. 50, the indicia 41 are oriented on the side of the LMA perpendicular to the longitudinal axis of the device).  
Regarding claim 32, Brain in view of Phillips and Gomez disclose the laryngeal mask airway device of claim 31, as discussed above.
Modified Brain further discloses the fixation device wherein the at least one recess (41) comprises a plurality of recesses (41) on the outer surface of the biteblock (introduction hub is inserted into the patient’s mouth per Figs. 1 and 2 of Gomez) of the laryngeal mask airway device (10), and wherein the fixation device is movable between a first position and a second position along a longitudinal length of the outer surface of the biteblock of the laryngeal mask airway device and releasably securable thereto (Gomez: Col. 6, lines 49-60 explain that the fixation device 50 is adjustably coupled to the outer surface of the introduction hub 40 of the LMA 10, and can be moved to various indicia 41 corresponding to the longitudinal direction of the device 10, the ridges shown on the inner surface of the fixation device 50 engage the recesses 41; Fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Liland (US 2009/0229616) is cited for the explanation in paragraphs 21-22 that fixation devices including a channel for an endotracheal tubing assembly can be adapted for use with LMAs by enlarging the channel
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785